DETAILED ACTION
This Non-Final action is responsive to the application filed 3/23/2021 & IDS filed 3/26/21 & 7/18/21 & 9/23/21.

In the application Claims 1-22 are pending. Claims 1, 9 and 20 are the independent claims.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claims 1-22 are allowed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/21 & 7/18/21 & 9/23/21 has been entered, and considered by the examiner.



Priority
Acknowledgement is made to applicant’s claim for priority to Provisional U.S. Application Serial No. 62/993122, filed on 3/23/2020.


Drawings
The Drawings filed on 3/23/2021 have been approved.


Specification
8.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
9.	The abstract is objected to because it recites phrases which can be implied such as “Provided is….”. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
6/17/2022